DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and reply of 12 April 2022 are entered.
	Claims 2, 11, and 12 have been canceled. Claims 1 and 3-10 are pending and are being examined on the merits.
	The rejection of claims 11 and 12 under 35 U.S.C. 112(b) is withdrawn in light of the cancellation of said claims in the amendment of 12 April 2022.
	The objection to claim 10 is withdrawn in light of the amendment filed 12 April 2022.
	After further consideration, new grounds of rejection are provided below to address the incorporation of claim 2 into claim 1, as well as claims 5-8. Also after consideration, the indication of allowable subject matter as pertaining to claims 2, 4, and 5-8 is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Statsyuk and Park (US 2018/0258462 A1, published 13 September 2018, filed 15 March 2018, priority to 17 September 2014, hereafter referred to as ‘462).
Claim 1 recites in the preamble that the composition is “for the treatment or prevention of hypertension”. MPEP 2111.02 states that when the claims otherwise set forth all limitations and the preamble is only directed to an intended use, then the preamble is not considered a limitation and is of no significance to claim construction:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest , Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017)(nonprecedential) (The court found that the preamble phrase "treating a cancer" "’require[s] lysis of many cells, in order to accomplish the goal of treating cancer’ and not merely lysing one or a few cancer cells."); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).

The claim amendment also recites “…wherein the peptide is isolated from a fraction of a flounder hydrolysate or flounder surimi hydrolysate”. This is interpreted by the Examiner as reflecting a product-by-process type claim limitation. Per MPEP 2113
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

The ‘462 application teaches a peptide of sequence IVDR, which is identical to SEQ ID NO: 1 as claimed (see Figure 27B, Example 5). The peptide is produced after tryptic digest (see e.g. [0037]). The conditions for trypsin digestion can reasonably be considered to a pharmaceutical composition. The product as disclosed by ‘462 is substantially identical to that produced by the process of isolation from flounder hydrolysate or flounder surimi hydrolysate, anticipating claim 1. 
With respect to claim 3, a chemical composition and its properties cannot be separated. See MPEP 2112.01:
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
The IVDR peptide has anti-hypertensive activity (see e.g. Oh et al. Foods 2020, 9, 647, published 2020). 
With respect to claim 4, as set forth above the process of preparing the flounder hydrolysate or flounder surimi hydrolysate does not materially alter the underlying peptide, i.e. this claim still reflects a product-by-process.

2. Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raitano et al. (WO 03/085081 A2, published 16 October 2003, hereafter referred to as ‘081).
As set forth above, the isolation from flounder hydrolysate or flounder surimi hydrolysate is interpreted to reflect a product-by-process claim as directed by MPEP 2113.
	The ‘081 application claims a composition containing a substance that modulates the status of 238P1B2 (see e.g. claims 1-3). The ‘081 application also teaches a large number of peptides containing SEQ ID NO: 2 (see e.g. p.162, 165, 168 among others). Therefore the ‘081 application anticipates claim 1.
	With respect to claim 4, as set forth above this claim language reflects a product-by-process that does not impact the claimed peptide itself.

3. Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (JP 11023531 A, published 29 January 1999, hereafter referred to as ‘531).
As set forth above, the isolation from flounder hydrolysate or flounder surimi hydrolysate is interpreted as reflecting a product-by-process as in MPEP 2113.
	The ‘531 application teaches ultraviolet markers, including one of sequence Trp-Tyr-Lys (see e.g. claim 3).  The peptides are resuspended for use in Pharmalyte (see [042], i.e. what can reasonably be considered a pharmaceutical composition. The ‘531 application therefore anticipates claim 1.
	With respect to claim 3, as set forth above the antioxidant activity is inherent to the peptide. See also the cited Oh art referenced above.
	With respect to claim 4, as set forth above this reflects a product-by-process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Statsyuk and Park (US 2018/0258462 A1, published 13 September 2018, filed 15 March 2018, priority to 17 September 2014) OR Matsumoto et al. (JP 11023531 A, published 29 January 1999) in view of Chen et al. (J. Agric. Food Chem. 57:4485-4499, published 7 May 2009, hereafter referred to as Chen).
The relevance of ‘462 or ‘531 is set forth above. As found above, both teach peptides of SEQ ID NO: 1 or 3, respectively. The claim limitation of “for the alleviation or prevention of hypertension” reflects an intended use within the preamble that does not materially impact the claimed food composition per MPEP 2111.02.
The difference between the prior art references and the claimed invention is that neither teaches a food composition. 
The Chen art teaches that nutraceuticals and functional foods attract interest to treat hypertension (see e.g. Abstract). The Chen art teaches that hydrolysis of fish proteins offers a variety of short bioactive peptides that act upon ACE (see e.g. p.4494). The Chen art teaches that while the ACE inhibitory peptides are useful on their own, their bitterness requires offsetting in a food product to be palatable (see e.g. p.4495).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the peptides of ‘462 or ‘531 could have been incorporated into a food product as in Chen for ease of administration and offsetting of unpalatable features of isolated peptides. The Chen art provides a rationale to use functional peptides in food products through repeated examples of small peptide fragments from various plants and fish that can be utilized as anti-hypertensives. There would have been a reasonable expectation of success because the ‘462 and ‘531 art provide the peptides and the Chen art indicates that such small peptides are often bitter on their own and as such require offsetting in food formulations to provide desirable taste. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 6, as set forth above isolation from flounder hydrolysate or flounder surimi hydrolysate reflects a product-by-process limitation that does not impact the underlying food composition.
With respect to claim 7, as set forth above the antioxidant nature of the peptides reflects an inherent property. See also the Oh art as cited. 
With respect to claim 8, the Chen art teaches health functional foods.

Allowable Subject Matter
Claims 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art as cited above is specific to each claimed peptide. ‘462 teaches a peptide of SEQ ID NO: 1, ‘081 teaches a peptide of SEQ ID NO: 2, and ‘531 teaches a peptide of SEQ ID NO: 3. In none of these cited prior art is a flounder surimi taught that contains one or multiple of these peptides. No other prior art specifically suggests or provides a rationale for one of ordinary skill to prepare a flounder surimi containing SEQ ID NOs: 1, 2, or 3. The claimed flounder surimi comprising a peptide having the sequence of SEQ ID NOs: 1, 2, or 3 is therefore novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658